Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 23, 2021                                                                                   Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  156150(68)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  JOSHUA WADE,                                                                                                        Justices
           Plaintiff-Appellant,
                                                                    SC: 156150
  v                                                                 COA: 330555
                                                                    Ct of Claims: 15-000129-MZ
  UNIVERSITY OF MICHIGAN,
             Defendant-Appellee.
  __________________________________________/

         On order of the Chief Justice, the motion of defendant-appellee to adjourn the case
  from the October 2021 oral argument session of the Court is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 23, 2021

                                                                               Clerk